office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b06 mvvo postn-144137-11 uilc date date third party communication none date of communication not applicable to cynthia m bergmanis appeals team case leader appeals from christopher j bello branch chief cc intl subject extraterritorial_income_exclusion and subpart_f_income inclusion this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------- issue whether the extraterritorial income eti exclusion under sec_114 applies for purposes of determining the amount of income inclusions under sec_951 subpart_f_income inclusions summary the eti exclusion for purposes of determining taxpayer’s subpart_f_income inclusions is zero the amount of any eti exclusion under sec_114 is determined under subpart e of part iii of subchapter_n however for purposes of taxpayer’s subpart_f inclusions the gross and taxable_income of its controlled_foreign_corporations cfcs must except as otherwise distinctly expressed ignore the provisions of subchapter_n absent such distinct expression see the next paragraph the amount of any eti exclusion in computing taxpayer’s subpart_f inclusions with respect to its cfcs is therefore zero if anything congress distinctly expressed an intent to deny the eti exclusion to cfcs the foreign_sales_corporation fsc provisions repealed and replaced by the postn-144137-11 eti act1 determined the taxable incomes of two persons pursuant to sec_925 the fsc and a person described in sec_482 the related_supplier there was no requirement that the related_supplier be domestic thus fsc benefits were available to determine the taxable_income of a cfc with regard to its transactions with a related fsc see sec_5 of the eti act by contrast with the repeal of the fsc provisions congress substituted a territorial exclusion along the lines found in many european tax systems the eti exclusion is available to persons who otherwise would have included and been taxable with regard to the excluded amounts congress afforded a domestication election pursuant to sec_943 and addressed the effect of the election for pre-date earnings_and_profits pursuant to sec_5 of the eti act to enable access to the eti exclusion by certain foreign_corporations substantially_all the gross_receipts of which are foreign_trading_gross_receipts taxpayer’s cfcs were eligible but did not make domestication elections facts taxpayer is a domestic_corporation and a u s shareholder within the meaning of sec_951 with respect to four subsidiaries each of which is a cfc within the meaning of sec_957 the four cfcs are the only partners in a foreign_entity that is treated as a partnership for u s tax purposes taxpayer manufactures personal_property in the united_states and sells the property to the foreign_partnership the foreign_partnership resells the property to unrelated customers outside the united_states each partner’s distributive_share of the foreign partnership’s income derived from the sales is treated as subpart_f_income earned by the partner under sec_952 and sec_954 and generally results in a subpart_f_income inclusion to the taxpayer for purposes of calculating taxpayer’s subpart_f_income inclusions with respect to the partners’ income taxpayer claims that eti exclusions should be taken into account law and analysis a the eti exclusion provision sec_1 in general sec_114 provides an exclusion_from_gross_income for eti in part as follows a exclusion - gross_income does not include extraterritorial income the fsc repeal and extraterritorial_income_exclusion act of pub_l_no 114_stat_2423 no issue is raised and we express no opinion regarding the substantive qualification of the partnership’s gross_receipts as foreign_trading_gross_receipts under sec_942 postn-144137-11 b exception - subsection a shall not apply to extraterritorial income which is not qualifying foreign_trade_income as determined under subpart e of part iii of subchapter_n e extraterritorial income - for purposes of this section the term extraterritorial income means the gross_income of the taxpayer attributable to foreign_trading_gross_receipts as defined in sec_942 of the taxpayer sec_941 generally defines qualifying foreign_trade_income qfti as with respect to any transaction the amount of gross_income which if excluded will result in a reduction of the taxable_income of the taxpayer from such transaction equal to the greatest of certain amounts sec_942 defines foreign_trading_gross_receipts ftgr in part as gross_receipts of the taxpayer which are from the sale exchange or other_disposition of qualifying foreign trade property sec_943 defines qualifying foreign trade property qftp the domestication election and related rules sec_943 provides in relevant part an applicable foreign_corporation may elect to be treated as a domestic_corporation for all purposes of this title if such corporation waives all benefits to such corporation granted by the united_states under any treaty sec_943 defines an applicable foreign_corporation as any foreign_corporation if - a such corporation manufactures produces grows or extracts property in the ordinary course of such corporation’s trade_or_business or b substantially_all of the gross_receipts of such corporation are foreign_trading_gross_receipts postn-144137-11 sec_943 provides with respect to a domestication election for purposes of sec_367 a foreign_corporation making an election under this subsection shall be treated as transferring as of the first day of the first taxable_year to which the election applies all of its assets to a domestic_corporation in connection with an exchange to which sec_354 applies the eti act which codified the eti exclusion provisions described above also provides a number of uncodified transition_rules including certain rules regarding domestication elections specifically sec_5 of the eti act addresses the effect of the domestication election for pre-date earnings_and_profits of certain foreign_corporations sec_5 of the eti act provides in relevant part in the case of a foreign_corporation to which this paragraph applies- i earnings_and_profits of such corporation accumulated in taxable years ending before date shall not be included in the gross_income of the persons holding stock in such corporation by reason of sec_943 and rules similar to the rules of clauses ii iii and iv of sec_953 shall apply with respect to such earnings_and_profits ii sec_5 of the eti act provides with respect to a fsc this paragraph shall apply to any controlled_foreign_corporation as defined in sec_957 if- i such corporation is a fsc as so defined in existence on date ii such corporation is eligible to make the election under sec_943 by reason of being described in paragraph b of such section and iii such corporation makes such election not later than for its first taxable_year beginning after date sec_5 of the eti act provides with respect to a non-fsc cfc such corporation shall notwithstanding any provision of sec_943 be treated as an applicable foreign_corporation for purposes of sec_943 if- postn-144137-11 i such corporation is in existence on date ii as of such date such corporation is wholly owned directly or indirectly by a domestic_corporation determined without regard to any election under sec_943 iii for each of the taxable years preceding the first taxable_year to which the election under sec_943 by such controlled_foreign_corporation applies - i all of the gross_income of such corporation is subpart_f_income as defined in sec_952 including by reason of sec_954 and ii in the ordinary course of such corporation’s trade_or_business such corporation regularly sold or paid commissions to a fsc which on date was a related_person to such corporation iv such corporation has never made an election under sec_922 as in effect before the date of the enactment of this paragraph to be treated as a fsc and v such corporation makes the election under sec_943 not later than for its first taxable_year beginning after date the preceding sentence shall cease to apply as of the date that the_domestic_corporation referred to in clause ii ceases to wholly own directly or indirectly such controlled_foreign_corporation regulations congress enacted the eti exclusion provisions to replace the fsc provisions with a regime that complied with the world trade organization’s wto rulings concerning fscs h_r rep no pincite at the time of enactment congress expected that published guidance would be issued under the eti exclusion provisions the legislative_history states the committee recognizes that there may be a gap in time between the enactment of the bill and the issuance of detailed administrative guidance it is intended that during this gap period before administrative guidance is issued taxpayers and the internal_revenue_service may apply the principles of present-law regulations and other administrative guidance under sec_921 through to analogous concepts under the bill postn-144137-11 s rep no pincite the eti exclusion provisions were repealed in before regulations were issued thereunder b dividends received deduction and earnings profits rules sec_245 provides in the case of a domestic_corporation there shall be allowed as a deduction an amount equal to percent of any dividend received from another corporation which is distributed out of earnings_and_profits attributable to foreign_trade_income for a period during which such other corporation was a fsc sec_1248 provides that in general earnings_and_profits of any foreign_corporation for any taxable_year shall be determined according to rules substantially the eti exclusion provisions were generally repealed effective for transactions after american_jobs_creation_act_of_2004 pub_l_no sec_101 and b 118_stat_1418 the full text of sec_245 provides c certain dividends received from fsc -- in general in the case of a domestic_corporation there shall be allowed as a deduction an amount equal to- a percent of any dividend received from another corporation which is distributed out of earnings_and_profits attributable to foreign_trade_income for a period during which such other corporation was a fsc and b percent percent in the case of dividends from a 20-percent_owned_corporation as defined in sec_243 of any dividend received from another corporation which is distributed out of earnings_and_profits attributable to effectively_connected_income received or accrued by such other corporation while such other corporation was a fsc exception for certain dividends -- paragraph shall not apply to any dividend which is distributed out of earnings_and_profits attributable to foreign_trade_income which- a is sec_923 nonexempt_income within the meaning of sec_927 or b would not but for sec_923 be treated as exempt_foreign_trade_income no deduction under subsection a or b -- no deduction shall be allowable under subsection a or b with respect to any dividend which is distributed out of earnings_and_profits of a corporation accumulated while such corporation was a fsc definitions -- for purposes of this subsection- a foreign_trade_income exempt_foreign_trade_income the terms foreign_trade_income and exempt_foreign_trade_income have the respective meanings given such terms by sec_923 b effectively_connected_income the term effectively_connected_income means any income which is effectively connected or treated as effectively connected with the conduct_of_a_trade_or_business in the united_states and is subject_to tax under this chapter such term shall not include any foreign_trade_income c fsc the term fsc has the meaning given such term by sec_922 references to prior_law any reference in this subsection to sec_922 sec_923 or sec_927 shall be treated as a reference to such section as in effect before its repeal by the fsc repeal and extraterritorial_income_exclusion act of postn-144137-11 similar to those applicable to domestic corporations sec_1248 provides for exclusions from a foreign corporation’s earnings_and_profits for purposes of the section sec_1248 provides that one of those exclusions is earnings_and_profits of the foreign_corporation attributable to foreign_trade_income of a fsc as defined in sec_922 other than foreign_trade_income which- a is sec_923 non-exempt income within the meaning of sec_927 or b would not but for sec_923 be treated as exempt_foreign_trade_income sec_312 provides rules for determining earnings_and_profits sec_1_312-6 provides in relevant part among the items entering into the computation of corporate earnings_and_profits for a particular period are all income exempted by statute income not taxable by the federal government under the constitution as well as all items includible in gross_income under sec_61 or corresponding provisions of prior revenue acts c the subpart_f provisions sec_951 provides that a u s shareholder of a cfc must include certain amounts in gross_income sec_951 provides in part if a foreign_corporation is a controlled_foreign_corporation for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder as defined in subsection b of such corporation and who owns within the meaning of sec_958 stock in such corporation on the last day in such year on which such corporation is a controlled_foreign_corporation shall include in his gross_income for his taxable_year in which or with which such taxable_year of the corporation ends his pro_rata share determined under paragraph of the corporation’s subpart_f_income for such year the american_jobs_creation_act_of_2004 redesignated former sec_1248 as sec_1248 effective for taxable years of foreign_corporations beginning after as well as for the taxable years of u s shareholders with or within which such taxable years of the foreign_corporations end pub_l_no sec_413 and d 118_stat_1418 postn-144137-11 former sec_951 which was also previously designated as sec_951 provided the foreign_trade_income of a fsc and any deductions which are apportioned or allocated to such income shall not be taken into account under this subpart the u s shareholder must include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income sec_952 defines subpart_f_income in part as including the foreign_base_company_income fbci as determined under sec_954 of a cfc fbci includes foreign_base_company_sales_income fbcsi as defined in sec_954 fbcsi includes income derived from the sale of property purchased from a related_person under sec_1_952-1 a cfc’s distributive_share of any item_of_income of a partnership is income that falls within a category of subpart_f_income described in sec_952 to the extent the item_of_income would have been income in such category if received by the cfc directly accordingly in this case the partners’ distributive shares of the income derived from the foreign partnership’s sale of property purchased from taxpayer are fbcsi sec_1_952-2 b and c provide rules for determining gross_income and taxable_income for purposes of a cfc’s subpart_f_income as follows a determination of gross_income - in general - except as provided in subparagraph of this paragraph the gross_income of a foreign_corporation for any taxable_year shall subject_to the special rules of paragraph c of this section be determined by treating such foreign_corporation as a domestic_corporation taxable under sec_11 and by applying the principles of sec_61 and the regulations thereunder b determination of taxable_income - in general - except as provided in subparagraph of this paragraph the taxable_income of a foreign_corporation for any taxable_year shall subject_to the special rules of paragraph c of this section be determined by treating such foreign_corporation as a domestic_corporation taxable under sec_11 and by applying the principles of sec_63 c special rules for purposes of this section - nonapplication of certain provisions - except where postn-144137-11 otherwise distinctly expressed the provisions of subchapters f g h l m n s and t of chapter of the internal_revenue_code shall not apply and for taxable years of a controlled_foreign_corporation beginning after date the provisions of sec_103 of the internal_revenue_code shall not apply thus for purposes of a u s shareholder’s subpart_f_income inclusion sec_1_952-2 and b generally provide that the gross_income and taxable_income of a cfc shall be determined by treating such foreign_corporation as a domestic_corporation however those general rules are subject_to the special rules of sec_1_952-2 which provides among other things that except where otherwise distinctly expressed subchapter_n shall not apply for purposes of determining a cfc’s subpart_f_income sec_964 provides in relevant part that for purposes of subpart_f the earnings_and_profits of any foreign_corporation and the deficit in earnings_and_profits of any foreign_corporation for any taxable_year shall be determined according to rules substantially_similar to those applicable to domestic corporations under regulations prescribed by the secretary for this purpose sec_1_964-1 directs the foreign_corporation to determine earnings_and_profits or deficit thereof by i preparing a profit and loss statement with respect to such year from the books of account regularly maintained by the corporation for the purpose of accounting to its shareholders ii making the adjustments necessary to conform such statement to accounting principles generally accepted in the united_states for purposes of reflecting in the financial statements of a domestic_corporation the operations of its foreign affiliates and iii making the further adjustments necessary to conform such statement to certain u s tax_accounting principles d discussion sec_1_952-2 sec_114 the provision that authorizes the eti exclusion_from_gross_income is located in subchapter_b for purposes of determining a cfc’s subpart_f_income postn-144137-11 subchapter_b is not excluded under sec_1_952-2 sec_114 and e define the eti exclusion amount by specific reference to qfti and ftgr the logic of sec_114 is as follows if a taxpayer has gross_income attributable to ftgr then the taxpayer shall exclude that portion of such gross_income that constitutes qfti thus the taxpayer must apply the provisions of sec_941 through for example to determine whether it has qftp ftgr and qfti before it can determine whether sec_114 is applicable sec_941 through the application of which is a necessary prerequisite to a potential application of sec_114 in this case are located in subchapter_n sec_1_952-2 unambiguously states that the provisions of subchapter_n shall not apply for purposes of calculating a cfc’s subpart_f_income as a result fbcsi cannot be characterized as ftgr or as qfti because the application of subchapter_n is a sine qua non with respect to the potential applicability of sec_114 and because subchapter_n does not apply for purposes of calculating a cfc’s subpart_f_income an eti exclusion cannot be calculated and claimed in connection with determining a cfc’s subpart_f_income and thus is not taken into account in determining a u s shareholder’s subpart_f_income inclusion taxpayer disagrees with the foregoing analysis and puts forth several interrelated arguments in support of its position first taxpayer argues that sec_1_952-2 renders the subchapter_n provisions inapplicable only if the provisions are operative as opposed to merely definitional taxpayer then concludes that sec_941 through are definitional provisions only and therefore do not apply in this case we see nothing in the plain language of sec_1_952-2 that suggests a distinction between operative and definitional rules nor are we aware of any authority in support of taxpayer’s conclusion that sec_941 through should be considered definitional rather than operative in this context second taxpayer argues that the qualifying condition e xcept where otherwise distinctly expressed in sec_1_952-2 is satisfied because sec_114 is in subchapter_b which does apply for purposes of calculating subpart_f_income specifically taxpayer argues that the placement of sec_114 in subchapter_b rather than in subchapter_n is a distinct expression of legislative intent that sec_1_952-2 would not preclude the reduction of gross_income by eti exclusions we believe taxpayer’s characterization of the location of sec_114 in subchapter_b as a distinct expression of a legislative intent to override sec_1_952-2 assigns a meaning to that phrase hardly in line with its plain meaning while the location undoubtedly is a distinct expression of legislative intent that the eti tax_benefit be an exclusion_from_gross_income as opposed to for example a deduction or credit it cannot reasonably be viewed as a distinct expression regarding the applicability of sec_1_952-2 third taxpayer relies on plr the plr the plr considered the same question at issue in this case but in the predecessor domestic international sales postn-144137-11 corporation disc context the description of the facts in the plr is limited but the relevant facts seem to be materially similar to those in the present case namely a domestic company sold goods to a cfc which resold the goods the plr addresses whether disc commissions could be paid and deducted by the cfc with respect to its resales unlike the eti exclusion provisions which are located in both subchapters b and n the disc provisions are located solely in subchapter_n the plr focuses on the fact that the administrative pricing methods under sec_994 apply in lieu of sec_482 the plr then summarily concludes that sec_994 of the code will be viewed as an express exception to sec_1_952-2 sic of the regulations and thus the cfc will not be precluded from deducting commissions paid to d under sec_994 or for the purpose of determining its taxable_income under subpart_f of the code taxpayer argues that because sec_1_952-2 was determined to be inapplicable in the disc context in that case the same result should obtain in the eti exclusion context in this case we disagree that the plr supports taxpayer’s position in this case first the plr is not precedential or authoritative with respect to this case the penultimate sentence of the plr provides this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent second the analysis of the plr is not relevant to the present case the disc and eti exclusion provisions differ materially with respect to the provision on which the plr’s conclusion is based under sec_994 ie the distinct expression according to the plr a person described in sec_482 referred to in sec_1 a as the related_supplier is permitted to pay a disc a commission which the related_supplier can then deduct as an expense in contrast the eti exclusion involves only a single party - a taxpayer that excludes a portion of its own gross_income in other words the disc tax_benefit affected two parties one earning commission income and the other deducting the corresponding commission expense whereas the eti exclusion affects only one party the two persons two taxable incomes aspect of the disc regime which forms the basis for the plr’s determination that sec_994 is a distinct expression for purposes of sec_1_952-2 is not present under the eti exclusion regime so even if the plr were precedential and correct it would be inapposite we also note that the analysis of the plr is inconsistent with taxpayer’s position in at least one material respect the disc provisions themselves do not provide for commission expense deductions only the commission payments the reason that commission payments may be deducted by related suppliers is that they are deductible as ordinary business_expenses under sec_162 under taxpayer’s theory of the present case the plr should have concluded that sec_1_952-2 did not postn-144137-11 taxpayer has asserted additional arguments in support of its position we find these arguments similarly unpersuasive their common thread is that we should disregard the fact that any eti exclusion that is potentially available under sec_114 is entirely dependent on the application of the rules in sec_941 through absent application of those rules the eti exclusion amount must be zero the eti exclusion statutory framework as explained above the eti exclusion provisions do not contain a distinct expression that the carve-out of subchapter_n contained in sec_1_952-2 does not apply if anything the statutory framework of the eti exclusion provisions reflects an intent to deny the eti exclusion to cfcs also as discussed above the disc provisions determined the taxable incomes of two persons pursuant to sec_994 - the disc and its related_supplier the fsc provisions contained materially similar rules in sec_925 see also temp sec_1_927_d_-2t as reflected in the transition rule provided in sec_5 of the eti act fsc benefits could be claimed by a cfc that transacted with a related fsc neither the disc nor the fsc provisions required that the related_supplier be a domestic person or otherwise be subject_to federal_income_tax in contrast the eti exclusion provisions replaced the two person two taxable_income paradigm under the predecessor regimes with a materially different territorial system based on the european model requiring as a threshold matter that the person claiming the tax_benefit be subject_to tax in the first instance a the plain language of sec_941 the eti exclusion may be claimed only with respect to qfti sec_941 defines qfti by reference to the relationship between the gross_income and the taxable_income of a single_taxpayer thus under the statutory structure in this case the eti exclusion may be computed only with respect to sales income subject_to u s taxation in preclude the disc commission deduction because sec_162 is an operative rule located outside of subchapter_n and the disc provisions located within subchapter_n are merely definitional rules on the contrary the plr disregarded the relevance of the location of sec_162 altogether and focused only on the location of the disc provisions the plr provides subchapter_n includes sec_861 through of the code therefore unless otherwise distinctly expressed the gross_receipts or combined taxable_income methods sic of sec_994 does not apply in calculating the taxable_income of c for purposes of sec_952 so even if the plr were relevant here it would support examination’s position that the location of sec_114 similar to the location of sec_162 does not require us to disregard the plain language of sec_1_952-2 with respect to subchapter_n postn-144137-11 the hands of the person that earned such sales income the statutory structure is consistent with the intent to exclude eti from u s gross_income expressed by congress in the house ways_and_means_committee report house report it is the committee’s intent and belief that the exclusion of extraterritorial income from u s gross_income is not dependent on such income arising from export activities accordingly the committee has determined that it is appropriate to treat all foreign sales alike whether the goods were manufactured in the united_states or abroad a taxpayer would receive the same u s tax treatment with respect to its foreign sales regardless of whether it exports h_r rep no pincite and it is consistent with the intent expressed in the report of the senate_finance_committee senate report the legislation modifies the general_rule of u s taxation by fundamentally amending the definition of gross_income under the code the definition of gross_income defines the outer boundaries of u s income_taxation the bill excludes income derived from certain activities performed outside the united_states referred to as extraterritorial income from the definition of gross_income and thus modifies the extent to which the united_states seeks to tax such income s rep no pincite under subpart_f of the code u s shareholders of cfcs are required to include their pro_rata share of certain earnings_of the cfc in income currently rather than later when distributed as a dividend subpart_f requires an income inclusion by u s shareholders of a cfc rather than subjecting the cfc itself to u s taxation on its income therefore the eti exclusion cannot apply to a cfc for purposes of computing subpart_f_income because the eti exclusion can be computed only with respect to sales income subject_to u s taxation in the hands of the person earning such income see sec_941 a cfc is not subject_to u s taxation on its income under subpart_f in the instant case the cfcs are not subject_to u s taxation on the income from sales of products purchased from and manufactured in the united_states by taxpayer thus the eti exclusion cannot be computed with respect to the cfc’s sales income foreign_corporations such as cfcs can be subject_to u s taxation only under sec_881 and sec_882 neither section applies to the income at issue in this case postn-144137-11 b intent to impose territorial regime the eti exclusion provisions were intended by congress to be analogous to a territorial tax system that congress believed would comply with the wto requirements this intent is explicit in the legislative_history for example the senate report provides the committee notes that the extraterritorial income excluded by this legislation from the scope of u s income_taxation parallels the foreign-source income excluded under most territorial tax systems particularly those employed by european union member states under neither the u s tax system as modified by this legislation nor many european tax systems is the income excluded from taxation limited to income earned through exporting at the same time under both systems exporting is one way to earn foreign_source_income that is excluded from taxation and exporters under both systems are among those who can avail themselves of the limitations on the taxing authority of both systems s rep no pincite similarly the house report provides the legislation makes fundamental adjustments to the code that move the u s tax system in the direction of many european tax systems by incorporating certain of the territorial features of those systems under a territorial system such as those of a number of european countries only income earned within the borders of the taxing jurisdiction is subject_to tax in a territorial system the exemption method is used to avoid double_taxation that is income_earned_abroad is simply not subject_to tax h_r rep no pincite the house report further explains what the committee is intending to do with this legislation is once again to incorporate elements of a territorial tax system into the u s system of worldwide taxation this time in a manner which does not conflict with wto rules indeed pure territorial tax systems exclude all foreign_source_income including export income from tax wto rules do not compel members to adopt pure territorial tax regimes accordingly the united_states like european union postn-144137-11 countries with territorial tax systems whether pure territorial systems or partial territorial systems must be free to elect not to tax certain categories of income id pincite and by its nature this territorial system is available only to persons that would otherwise have been subject_to taxation with respect to eti moreover denial of the eti exclusion benefits with respect to subpart_f is consistent with the territorial approach the hypothetical claiming of an eti exclusion to reduce a subpart_f_income inclusion would result in a mere deferral of income as opposed to an exclusion of income this is because any eti excluded from the subpart_f_income calculation would eventually be taxed upon repatriation because the earnings_and_profits of the u s shareholder would not be correspondingly reduced by the eti exclusion amount see sec_312 sec_964 and sec_1248 and sec_1_312-6 and sec_1_964-1 in short the territorial system is conceptually and mechanically incompatible with deferral under subpart_f c domestication election congress recognized that certain non-manufacturing foreign_corporations that may have previously been eligible for fsc benefits such as the cfcs in this case would be ineligible to benefit from the eti exclusion under the territorial system accordingly congress provided the domestication election for a foreign_corporation under sec_943 if substantially_all of the corporation’s gross_receipts are foreign_trading_gross_receipts the election enables such corporations to claim eti exclusions while still being consistent with the territorial system in addition the transition_rules in sec_5 and c of the eti act afforded relief from the effects of sec_943 for an electing cfc that had pre-date earnings_and_profits associated with fsc transactions taxpayer’s cfcs did not take advantage of the domestication election and thus cannot claim eti exclusions case development hazards and other considerations the discussion above reflects the chief counsel’s consideration that under the better interpretation of the plain language of the relevant statutes and regulations the eti exclusion for purposes of determining taxpayer’s subpart_f inclusions is zero --------------------------------------------------------------------------------------------------------- - whereas sec_1248 provides an exclusion from earnings_and_profits with respect to certain foreign_trade_income of a fsc the eti exclusion provisions contain no analogous rule note also that because the eti exclusion provisions affect the taxable_income of only one person the special dividends received deduction for distributions from fscs contained in sec_245 has no analog in the eti exclusion provisions similarly the eti exclusion provisions contain no analog with respect to former sec_951 which disregarded the foreign_trade_income of a fsc for subpart_f purposes postn-144137-11 --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact branch at if you have any further questions
